Citation Nr: 1706661	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for a left ear hearing loss disability with a noncompensable disability rating, and which denied service connection for a right ear hearing loss disability.  Jurisdiction has since changed to the RO in St. Petersburg, Florida.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As the Board is granting the claim for service connection for right ear hearing loss in the below decision, and consideration of the level of disabled hearing in both ears can only be of benefit to the Veteran because a single disability rating is assigned for bilateral hearing loss, as opposed to separate ratings for each ear, the Board will discuss whether an initial compensable disability rating is warranted for the Veteran's now-service-connected bilateral hearing loss disability.

The Board previously remanded the appeals in November 2014 and January 2016 for further development.  They have since been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran right ear hearing loss, now at a level considered disabling under VA standards, is at least as likely the result of noise exposure in military service as it is the result of any other cause or factor.

2.  During the pendency of the appeal period, the evidence demonstrates, at worst, a Level I hearing impairment of the right ear and a Level II hearing impairment of the left ear; the Veteran's decreased hearing acuity has manifested in difficulty understanding spoken communication when not facing the speaker and in the presence of background noise, and a need to turn up the volume on devices and ask speakers to repeat themselves; none of these are found to be exceptional or unusual manifestations of a hearing loss disability such as would render the available schedular ratings inadequate.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016). 

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for right ear hearing loss, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the claim for an initial compensable disability rating for service-connected left ear hearing loss, the Veteran is challenging the initial disability rating assigned following a grant of service connection for hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   

The duty to assist has also been satisfied.  VA treatment records, statements made by the Veteran, and records from the Social Security Administration including a disability determination and the medical documents supporting such determination have been associated with the claims file.  

Additionally, the Veteran was afforded the opportunity to present testimony before the undersigned VLJ, and did so in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the criteria needed for a higher disability rating and the Veteran, with the assistance of his representative, discussed his treatment and the functional effects of his disability.  The Veteran has further not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). 

VA has additionally provided the Veteran with audiological examinations in connection with the present claims.  Pursuant to the Board's January 2016 remand directives, an additional audiological examination was provided in February 2016 to assess the current severity and manifestations of the Veteran's left ear hearing loss disability and right ear hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the February 2016 examination to be adequate, as the examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's service-connected hearing loss disability under the applicable rating criteria.  The examiner also recorded the Veteran's reported symptoms regarding functional impairment caused by the hearing loss disability, as required by the holding of the Court in Martinak v. Nicholson.  See 21 Vet. App. 477, 455-56 (2007).  The February 2016 examination report is therefore found to substantially comply with the January 2016 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

Additionally, there is no evidence to indicate that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined in February 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was previously awarded service connection for left ear hearing loss and bilateral tinnitus, as etiologically related to his more than a decade of routine exposure to hazardous noise during military service with a military occupational specialty of Armor Crewman.  At the previous February 2007 VA audiological examination, the examiner found that there was bilateral high frequency hearing loss, of mild severity in the right ear and moderate severity in the left.  The examiner noted that hearing loss in the high frequencies is consistent with noise exposure, and it was more likely than not related to the Veteran's noise exposure from military service.  Service connection for right ear hearing loss was denied by the RO in the August 2007 rating decision because audiometric testing did not demonstrate that the Veteran had right ear hearing loss at a level considered disabling for VA service connection purposes.

The Veteran was provided with an additional VA audiological examination in February 2016. Audiometric results documented in the examination report show that the Veteran has a degree of hearing loss for the right ear which meets the requirements of a current "disability" for the purposes of VA service connection benefits, with auditory thresholds greater than 40 decibels at the 3000 and 4000 Hz frequencies.  See 38 C.F.R. § 3.385.  Although an October 2016 addendum VA medical opinion indicates that the downward shift seen on audiometric testing between entrance and separation from military service was not audiometrically significant and cited to a 2005 Institute of Medicine Report which stated that then-current knowledge of cochlear physiology did not provide sufficient scientific basis for the existence of delayed-onset noise-induced hearing loss, the Board finds that when considering the February 2007 positive etiological opinion, the evidence has at least reached the point of equipoise so as to allow for resolution of all reasonable doubt in the Veteran's favor as to the question of nexus.

The evidence thus demonstrates that the Veteran has a current right ear hearing loss disability, he was exposed to significant long-term noise exposure during military service, and it is as likely as not that the right ear high frequency sensorineural hearing loss is related to the in-service noise exposure.  Thus, the Board concludes that service connection for right ear hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.

III.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016).  If impaired hearing is service-connected for only one ear, the non-service-connected ear is to be assigned a Roman Numeral designation of I for purposes of utilizing Table VII.  38 C.F.R. § 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

As the Board is granting the claim for service connection for right ear hearing loss, and consideration of the level of disabled hearing in both ears can only be beneficial to the Veteran, the Board will discuss whether an initial compensable disability rating is warranted for bilateral hearing loss, rather than simply left ear hearing loss.

The Veteran was provided with a VA audiological examination in February 2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
20
15
15
25
35
 22.5
LEFT
20
20
25
35
45
31.25 

Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 96 percent for the left ear, using the Maryland CNC speech discrimination test.  These scores correlate to a Roman Numeral I for each ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

At the October 2015 Board hearing, the Veteran described hearing acuity diminishing over time to the point that he needs to see people's lips to read them in order to aid in understanding.  He also reported that he asks people to speak louder and repeat themselves.  He said that he has never asked VA for hearing aids, and had become accustomed to his hearing loss and had adapted to it.  The Veteran also described problems when trying to listen when in the presence of background noise.  He further stated that he had filed a claim for Social Security disability benefits, partially based on his hearing loss, but was denied.  A copy of the October 2013 denial by SSA is of record, but indicates that the Veteran asserted that he was unable to work because of his diabetes mellitus, hypertension, gastroesophageal reflux disease, back injury, leg pain/frostbite, and PTSD, with no mention of hearing loss contributing to unemployment.  The medical evaluation also indicated that the Veteran had no communication problems.

A report of VA audiological evaluation conducted in October 2015 has been associated with the claims file.  However, while the report demonstrates pure tone threshold testing, the speech recognition scores reported clearly indicate that they were from a CIDW-22 speech recognition test, rather than a Maryland CNC controlled speech discrimination test, as is required for rating a hearing loss disability under 38 C.F.R. § 4.85.   

The Veteran was provided with a final VA audiological examination in February 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
25
35
30
45
45
 38.75
LEFT
25
25
35
50
60
 42.5

Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 88 percent for the left ear, using the Maryland CNC speech discrimination test.  These scores correlate to a Roman Numeral I for the right ear and a Roman Numeral II for the left ear under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  The Veteran was noted to wear bilateral VA-issued hearing aids.  He reported that he struggles to communicate effectively in conversations, especially in the presence of background noise, even when using his hearing aids. 

The evidence thus demonstrates that the Veteran's left ear and/or bilateral hearing loss disability does not meet the numeric criteria for a compensable disability rating under Diagnostic Code 6100 at any point during the relevant appeal period, even when considering potential applicability of staged ratings.  Accordingly, an initial compensable disability rating for service-connected bilateral hearing loss may not be awarded on a schedular basis.

The Board has also considered whether a compensable evaluation may be awarded for service-connected bilateral hearing loss under an alternate diagnostic code or on an extraschedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's bilateral decreased hearing acuity would be more-appropriately evaluated under a different diagnostic code.

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that hearing and communicative difficulties are an expected consequence of decreased hearing acuity, and are not so unusual or exceptional for a bilateral hearing loss disability as to render them insufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss is inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code for diminished hearing acuity of a greater severity, but the Veteran's disability is not productive of such manifestations.  The Veteran's bilateral hearing loss has also not been shown to result in frequent hospitalization or marked interference with employment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has additionally been awarded service-connection for posttraumatic stress disorder with major depression, gastro esophageal reflux disease, and tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, the RO considered and denied the Veteran's claim for entitlement to a TDIU in a January 2015 rating decision; the Veteran has not appealed it.  Such adjudication constitutes a permissible bifurcation of the TDIU claim from the increased rating claim on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315   (2006); Holland v. Brown, 6 Vet. App. 443, 447   (1994); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.   

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable initial evaluation for left ear or bilateral hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for right ear hearing loss is granted.

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


